Citation Nr: 1451289	
Decision Date: 11/19/14    Archive Date: 11/26/14

DOCKET NO.  12-08 037A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Diego, California


THE ISSUES

1.  Entitlement to service connection for posttraumatic stress disorder (PTSD).

2.  Entitlement to service connection for schizoaffective disorder.

3.  Entitlement to service connection for disability manifested by right knee pain.

4.  Entitlement to service connection for disability manifested by left knee pain.

5.  Entitlement to service connection for disability manifested by low back pain.


REPRESENTATION

Appellant represented by:	Disabled American Veterans



WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Roya Bahrami, Associate Counsel


INTRODUCTION

The Veteran had active duty service from October 1988 to October 1992.

These matters come before the Board of Veterans' Appeals (Board) on appeal from an April 2011 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in San Diego, California.

The Veteran testified at a Board hearing before the undersigned Veterans Law Judge (VLJ) in June 2013, and a copy of the hearing transcript is of record.

In July 2013, the Veteran submitted additional evidence accompanied by a waiver of RO consideration.  See 38 C.F.R. §§ 19.9, 20.1304(c) (2013).


FINDINGS OF FACT

1.  No verified stressor is of record to support the claim of service connection for PTSD.

2.  The Veteran's currently diagnosed schizoaffective disorder is as likely as not related to his military service.

3.  There is no competent and credible evidence linking a current right knee disability to military service.

4.  There is no competent and credible evidence linking a current left knee disability to military service.

5.  There is no competent and credible evidence linking a current low back disability to military service.


CONCLUSIONS OF LAW

1.  The Veteran does not have PTSD that is the result of disease or injury incurred in or aggravated by active military service.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2002); 38 C.F.R. §§ 3.102 , 3.303, 3.304 (2014).

2.  The Veteran likely has schizophrenia that is the result of disease or injury incurred during active military service.  38 U.S.C.A. §§ 1110, 1131, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.303 (2014).

3.  The Veteran does not have a disability manifested by right or left knee pain that is the result of disease or injury incurred in or aggravated by active military service.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303 (2014).  

4.  The Veteran does not have a low back disability that is the result of disease or injury incurred in or aggravated by active military service.  38 U.S.C.A. §§  1110, 1131, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.310 (2014).



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000) (codified as amended at 38 U.S.C. §§ 5100, 5102, 5103, 5103A, 5107 (West 2002), sets forth VA's duties to notify and assist claimants in substantiating claims for VA benefits.  See 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2012).  

Under the VCAA, when VA receives a complete or substantially complete application for benefits, it is required to notify the claimant and his representative, if any, of any information and medical or lay evidence that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).  In order to satisfy its duty to notify the claimant under the VCAA, the United States Court of Appeals for Veterans Claims (Court) held that VA must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).  

For service connection claims, proper notice of what is necessary to substantiate the claim requires that the Veteran be informed of the following five elements:  (1) veteran status; (2) existence of a disability; (3) a connection between the veteran's service and the disability; (4) degree of disability; and (5) effective date.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473, 484 (2006); Quartuccio, 16 Vet. App. at 187. 

All notice under the VCAA should generally be provided prior to an initial decision on a claim by the agency of original jurisdiction (AOJ).  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).   However, a delay in timing of the notice is "cured," and therefore harmless, when notice is followed by readjudication of the claim (such as through issuing a Statement of the Case or Supplemental Statement of the Case) after the claimant has had an opportunity to submit additional evidence.  See Mayfield v. Nicholson, 499 F.3d 1317, 1323 (Fed. Cir. 2007); Prickett v. Nicholson, 20 Vet. App. 370 (2006).  

Here, prior to the initial rating decision in this matter, an April 2010 letter notified the Veteran of all five elements of a service connection claim, and also informed him of his and VA's respective responsibilities for obtaining relevant records and other evidence in support of his claim.  Therefore, the duty to notify is satisfied.  See 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Dingess/Hartman, 19 Vet. App. at 484; Quartuccio, 16 Vet. App. at 187. 

VA's duty to assist under the VCAA includes helping the claimant to obtain service treatment records and other pertinent records, as well as performing an examination or obtaining a medical opinion when such is necessary to make a decision on the claim.  See 38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c).  

Here, the Veteran's service treatment records and VA medical records are in the claims file.  He has not identified any other records or evidence that remains outstanding.  Thus, the duty to obtain relevant records on the Veteran's behalf is satisfied.  See 38 C.F.R. § 3.159(c).  

The duty to assist also includes providing a medical examination or obtaining a medical opinion when it is necessary to make a decision on the claim.  See 38 U.S.C.A. § 5103A; 38 C.F.R. §§ 3.159(c)(4), 3.326(a); McLendon v. Nicholson, 20 Vet. App. 79, 83 (2006).  When VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  The Board notes that the Veteran contends that he was not provided with an appropriate examination. 

Here, the RO provided the Veteran with appropriate examinations for the Veteran's knees and back in April 2011.  Specifically, the examiner reviewed the claims file and medical history, examined the Veteran, and provided an explanation for the opinion stated which is consistent with the credible evidence of record and enables the Board to make an informed decision.  See Monzingo v Shinseki, 26 Vet. App. 97, 107 (2012) (holding that "examination reports are adequate when, as a whole, they sufficiently inform the Board of a medical expert's judgment on a medical question and the essential rationale for that opinion" even when the rationale does not explicitly "lay out the examiner's journey from the facts to a conclusion") (citing Acevedo v. Shinseki, 25 Vet. App. 286, 293 (2012) (noting that the law imposes no reasons-or-bases requirement on examiners)); see also D'Aries v. Peake, 22 Vet. App. 97, 104 (2008) (holding that an examination is adequate when it is based on consideration of the claimant's medical history and describes the disability in sufficient detail so that the Board's evaluation of the disability will be a fully informed one).  There are no apparent inconsistencies or ambiguities in the examination report.  See Sickels v. Shinseki, 643 F.3d 1362, 1365-66 (2011).  Accordingly, VA's duty to provide a VA examination is satisfied.  See 38 C.F.R. §§ 3.159(c)(4); 3.326(a); McLendon, 20 Vet. App. at 83; Barr, 21 Vet. App. at 312. 

The Board finds that a VA examination is not necessary with respect to the claims for service connection for PTSD and schizoaffective disorder.  A medical examination or medical opinion may be deemed necessary where the record contains competent evidence of a current disability or persistent or recurrent symptoms of a disability, establishes that the veteran suffered an event, injury or disease in service, and indicates that the claimed disability may be associated with the established event, injury or disease in service.  McLendon, 20 Vet. App. at 83.  The Board herein grants the Veteran's claim of service connection for a schizoaffective disorder.  Regarding the Veteran's claim for PTSD, the Board finds that no examination is required.  In the absence of a confirmed stressor, the duty to provide a VA examination is not triggered.  See Bardwell v. Shinseki, 24 Vet. App. 36 (2010); Duenas v. Principi, 18 Vet. App. 512 (2004).

In sum, VA's duty to notify and assist under the VCAA has been satisfied.  The Veteran has had ample opportunity to participate in the development of his claims.  See Arneson v. Shinseki, 24 Vet. App. 379, 389 (2011) (citing Overton v. Nicholson, 20 Vet. App. 427, 435 (2006) (finding that any error depriving a claimant of "a meaningful opportunity to participate effectively in the processing of his or her claim...must be considered prejudicial.")).  Accordingly, the Board may proceed with appellate review.

II.  Analysis

Service connection may be granted for disability resulting from personal injury suffered or disease contracted in the line of duty or for aggravation of a pre-existing injury or disease in the line of duty.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. §§ 3.303, 3.304, 3.306 (2014).

In addition, certain chronic diseases may be presumed to have been incurred during service if the disorder becomes manifest to a compensable degree within one year of separation from active duty.  38 U.S.C.A. §§ 1101, 1112, 1113 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.307, 3.309 (2014).

The criteria for establishing service connection for PTSD are: (1) medical evidence diagnosing PTSD; (2) credible supporting evidence that the claimed in-service stressor actually occurred; and (3) medical evidence of a link between current symptomatology and the claimed in-service stressor.  A diagnosis of PTSD must be established in accordance with 38 C.F.R. § 4.125(a), which provides that all psychiatric diagnoses must conform to the fourth edition of the American Psychiatric Association's Diagnostic and Statistical Manual for Mental Disorders (DSM-IV).  38 C.F.R. § 3.304(f) (2014).

The evidence necessary to establish the occurrence of a recognizable stressor during service to support a diagnosis of PTSD will vary depending upon whether the veteran engaged in "combat with the enemy," as established by recognized military combat citations or other official records.  See, e.g., Hayes v. Brown, 5 Vet. App. 60, 66 (1993); Cohen v. Brown, 10 Vet. App. 128 (1997).  If VA determines the veteran engaged in combat with the enemy and his alleged stressor is combat-related, then his lay testimony or statement is accepted as conclusive evidence of the stressor's occurrence and no further development or corroborative evidence is required provided that such testimony is found to be "satisfactory," i.e., credible, and "consistent with the circumstances, conditions, or hardships of service."  See 38 U.S.C.A. § 1154(b); 38 C.F.R. § 3.304(d); Dizoglio v. Brown, 9 Vet. App. 163, 164 (1996); Zarycki v. Brown, 6 Vet. App. 91, 98 (1993).  In addition, if a stressor claimed by a veteran is related to the veteran's fear of hostile military or terrorist activity and a VA psychiatrist or psychologist confirms that the claimed stressor is adequate to support a diagnosis of PTSD and that the veteran's symptoms are related to the claimed stressor, provided the claimed stressor is consistent with the places, types, and circumstances of the veteran's service, the veteran's lay testimony alone may establish the occurrence of the claimed in-service stressor.  See 75 Fed. Reg. 39,843 (codified at 38 C.F.R. § 3.304(f)(3)).

In addition, secondary service connection may be granted for a disability that is proximately due to, or the result of, a service-connected disease or injury.  38 C.F.R. § 3.310(a). With regard to the matter of establishing service connection for a disability on a secondary basis, the United States Court of Appeals for Veterans Claims (Court) has held that there must be evidence sufficient to show that a current disability exists and that the current disability was either caused or aggravated by a service-connected disability.  See Allen v. Brown, 7 Vet. App. 439, 448 (1995) (en banc).  Additionally, when aggravation of a non-service-connected disability is proximately due to or the result of a service-connected condition, such disability shall be compensated for the degree of disability (but only that degree) over and above the degree of disability existing prior to the aggravation.  Id.; see also 38 C.F.R. § 3.310(b).  With regard to a claim for secondary service connection, the record must contain competent evidence that the secondary disability was caused by the service-connected disability.  See Wallin v. West, 11 Vet. App. 509, 512 (1998); Reiner v. Brown, 7 Vet. App. 513, 516-17 (1995). 

In determining whether service connection is warranted for a disability, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the veteran prevailing in either event, or whether a preponderance of the evidence is against the claim, in which case the claim is denied.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  To do so, the Board must assess the credibility and weight of all the evidence, including the medical evidence, to determine its probative value, accounting for evidence that it finds to be persuasive or unpersuasive, and providing reasons for rejecting any evidence favorable to the appellant.  See Masors v. Derwinski, 2 Vet. App. 181 (1992).


Psychiatric Disability Claims

The Veteran asserts that his current diagnoses of schizoaffective disorder, bipolar type, and PTSD are due to service.

Service treatment records are silent for complaints of, or treatment for, an acquired psychiatric disability.

Following military service, the Veteran first sought psychiatric treatment in January 2011.  An initial evaluation note indicates that he reported a full body twitch, an inability to hold relationships, struggling to hold down a job, trauma, problems sleeping, nightmares, and a difficult time adjusting from military to civilian lifestyle.  The Veteran stated that he had "crazy dreams and flashbacks" from his military experience approximately 14 years prior.  He worked in demolition, which entailed building explosives and mines, and spent a lot of time in the field testing them.  The Veteran denied depression, anxiety, and psychotic symptoms; however, he became tearful at times and endorsed mild anxiety and depression on Beck Anxiety Inventory and Beck Depression Inventory.  The Veteran was guarded, vague and uncooperative.  He was observed scanning the environment throughout the interview, and reported that he was attentive to his environment in medical centers since the Army.  The Veteran did not meet a clear Axis I disorder.  An adjustment disorder with mixed anxiety and depressed mood was to be ruled out.

A February 2011 psychiatry note indicates that the Veteran had extreme paranoia and symptoms consistent with PTSD related to his time in the military.  The Veteran was guarded and did not indicate what specific trauma caused his symptoms.  He exhibited twitching and began sobbing at one point, but could not explain why.  The Veteran denied any prior mental health treatment.  The psychiatrist diagnosed PTSD and schizoaffective disorder, bipolar type.  The psychiatrist noted that there was no indication that the Veteran's psychiatric condition was "organic" in nature.

Later in February 2011, the Veteran presented for a blood draw and additional examination.  The examiner noted that the Veteran presented with a tense affect.  Upon entering the room, he enacted several double takes and began rearranging furniture and seating position to ensure he could sit in a corner spot.  The Veteran repeatedly kept looking at the window and mirror apprehensively for the first 5 minutes with a mild look of panic.  He was notably guarded, tense, vague, and uncommunicative.  The Veteran's tics presented randomly throughout the examination.  He was unable to specify a trigger event or trauma in service but mentioned being in a lot of "fights" (unarmed) and being upset at how many people in his unit were "taken down" by drugs or by their wives sending them pornographic videos of them having sex with other men.  The Veteran exhibited a pronounced phobia of needles.  The Veteran endorsed generalized paranoia, asking several times if there were cameras in the room, if the mirror was 2-way.  He searched the desk for hidden cameras, and wanted to confiscate the examiner's notes at the end of interview.  The Veteran also endorsed agoraphobic paranoia, saying "they" are watching him in public places.  The Veteran reported that he had been feeling like this for "years."  The examiner noted that the Veteran met the criteria for a depressive episode, and by history may meet the criteria for mild bipolar affective disorder.  The examiner ruled out PTSD. 

A March 2011 psychology note indicated that the Veteran appeared guarded and anxious; his thought process was paranoid.  The examiner noted that, because the Veteran's responses to interview questions were limited, and because the Veteran's responses to testing suggested malingering, a clear diagnosis could not be rendered.  

April 2011and June 2011 psychiatry notes indicate that the Veteran continued to be very paranoid and minimally functional.

A September 2011 psychiatry note indicated that the Veteran continued to have severe paranoia and symptoms of PTSD.  The psychiatrist opined that it was clear that the Veteran's schizoaffective disorder and PTSD were related to his military service.  

VA treatment records from October 2011 to January 2012 indicate that the Veteran underwent regular individual therapy for schizoaffective disorder.

At the Veteran's June 2013 Board hearing, the Veteran testified that, before Desert Storm, he was in and out of a hospital.  There were several instances where the hospital staff wanted to give him shots, and people had to come to restrain him.  He felt constantly under attack, and still has a lot of flashbacks.  The Veteran also stated that the majority of his unit went to Desert Storm.  A lot of his friends came back physically and mentally "messed up." The Veteran stated that he had not been able to connect with others after that.

A July 2013 letter from the Veteran's treating clinician noted that the Veteran had been treated in the clinic since April 2013.  His symptoms included paranoid ideations, visual hallucinations, delusions of reference, thought insertion, thought withdrawal, flashbacks, intrusive thoughts, insomnia, and passive suicide ideation.  The examiner noted that "it is more likely than not that the Veteran's diagnoses are related to his service [...] because he was stationed in Germany between the ages of 19 and 25," which is the typical time frame for onset of schizophrenia.  The Veteran witnessed several soldiers returning from Desert Storm in various stages of mental and physical disarray.  He was tearful as he recounted this.  It was felt that most likely this trauma precipitated his first psychotic break.  

With regard to the Veteran's claim for PTSD, the Board finds that service connection is not warranted.  In this case, the Veteran has not clearly identified a stressor.  Rather, he has stated that he witnessed several soldiers returning from Desert Storm in various stages of mental and physical disarray, and that he was restrained in a hospital in order for the hospital staff to administer shots.  Moreover, the Veteran does not contend, nor does the evidence show, that the Veteran was in combat or feared hostile military or terrorist activity.  VA has attempted on multiple occasions to obtain more details from the Veteran with respect to the claimed PTSD stressors, but the Veteran failed to provide any such statements.  A January 2012 VA memorandum shows a formal finding that the VA was unable to verify any stressors.  Given the Veteran's failure to provide more details to enable VA to verify any stressors, the Board finds that there is no verified in-service PTSD stressor.

It follows that while at least one VA treatment provider has found PTSD, there is no confirmed stressor of record that would support a clinical diagnosis of this condition.  Therefore, service connection for PTSD is denied.

Regarding the Veteran's claim for schizoaffective disorder, the Board finds that service connection is warranted.  The record demonstrates that the Veteran has a current diagnosis of schizoaffective disorder, bipolar type.  The record also contains two opinions from different VA treatment providers that unequivocally relate the Veteran's schizoaffective disorder to service.  There is no medical evidence to the contrary.  Resolving reasonable doubt in the Veteran's favor, service connection for schizoaffective disorder is granted.

Right and Left Knee Claims

The Veteran asserts that his current right and left knee disabilities are a result of injuries incurred in service. 

Service treatment records show that, in November 1988, the Veteran pulled a tendon in his right knee and was assessed with a right knee strain.  In October 1989, he complained of a right knee injury.  The Veteran was playing football and stepped into a hole.  The Veteran noticed the pain while walking and running.  In March 1990, the Veteran complained of left knee pain for 24 hours due to playing basketball.   Pain was excruciating when running.  Examination revealed pain to palpation at the patella.  There was no edema, redness, or erythema.  Range of motion was within normal limits, and stability was intact.   

Following service, the Veteran did not seek treatment for his knees until January 2011.  A January 2011 VA treatment record indicates that the Veteran felt knee pain that had been present for the past 10 to 15 years.  The examiner assessed likely tendonitis.

On April 2011 VA examination, the Veteran described a gradual onset of bilateral knee pain.  The Veteran correlated the onset to rigorous training, poor shoe wear, and work activities.  He denied a history of surgery, fracture, injection, or immobilization.  Knee symptoms included giving way, pain, stiffness, weakness, decreased speed of motion, and severe weekly flare-ups.  X-rays revealed:  bilateral patellar tendinosis, right greater than left; small left knee joint effusion without evidence of an underlying, acute osseous abnormality; and mild, bilateral tricompartmental osteoarthritis.  The examiner opined that Veteran's claimed knee disabilities were less likely as not caused by or a result of service.  The examiner noted that the service record did not include findings consistent with a high energy injury to the soft tissue or osseous structures of the Veteran's knees, such as fracture, internal derangement, or dislocation.  In the absence of such findings, it was noted that a post-traumatic or chronic inflammatory process was less likely than not.  Moreover, the Veteran was active duty for less than 10 years.  Thus, it was opined that any microtrauma the Veteran sustained during active duty, even in aggregate, would be insufficient to initiate and sustain a posttraumatic or chronic inflammatory process.  This was so because authoritative literature suggests a 10-year exposure as the threshold value.

Upon review of the evidence under the laws and regulations as set forth above, the Board finds that the preponderance of the evidence is against the Veteran's claims for service connection for disability manifested by right or left knee pain.

The STRs corroborate the Veteran's testimony that he sustained knee injuries during service.  In addition, the Veteran has current diagnoses of bilateral patellar tendinosis and mild bilateral tricompartmental osteoarthritis.  However, the weight of the evidence is against a showing of continuity of symptomatology or nexus.

Regarding continuity of symptomatology, the first documented medical report of a chronic knee disability came in 2011, nearly 20 years after separation from active duty.  With respect to negative evidence, the fact that there were no records of any complaints or treatment involving the Veteran's knees for many years weighs against the claims.  See Maxson v. West, 12 Vet. App. 453, 459 (1999), affirmed sub nom. Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000) (it was proper to consider the veteran's entire medical history, including a lengthy period of absence of complaints).

Regarding nexus, the Board has considered the Veteran's statements asserting a nexus between his knee disabilities and his active duty service.  Although lay persons are competent to provide opinions on some medical issues, see Kahana v. Shinseki, 24 Vet. App. 428, 435 (2011), only those with a medical background are competent where the determinative issue is medical.  See Jandreau v. Nicholson, 492 F. 3d 1372, 1377 (Fed. Cir. 2007).  Of import in this regard are the complexities of the musculoskeletal system in general, the numerous causes of knee disabilities specifically, and the number of years that have passed since service.

The only competent evidence regarding a nexus between the Veteran's claimed disabilities and service is the opinion of the April 2011 VA examiner, which concluded that the Veteran's knee disabilities were less likely than not related to the Veteran's military service.  This opinion is considered probative as it was definitive, based upon a complete review of the Veteran's entire claims file, and supported by detailed rationale.  Accordingly, the opinion is found to carry significant weight.  Among the factors for assessing the probative value of a medical opinion are the physician's access to the claims file and the thoroughness and detail of the opinion.  The Veteran has not provided any competent medical evidence to refute this opinion or otherwise diminish its probative weight.  See Wray v. Brown, 7 Vet. App. 488, 492-93 (1995).

The weight of the evidence is against the claims of service connection.   As the preponderance of the evidence is against the service connection claims, there is no doubt to be resolved, and service connection is not warranted.  Gilbert, 1 Vet. App. at 57-58.

Low Back Disability

The Veteran contends that his low back pain is related to military service, or is secondary to his knee disabilities.

Service treatment records indicate that the Veteran was involved in a motor vehicle accident (MVA) in February 1991 and experienced sharp low back pain.  On examination, the Veteran had full range of motion.   The examiner assessed back pain and prescribed Motrin and flexeril.

Following service, the Veteran did not complain of, or seek treatment for, low back pain until January 2011.  The Veteran reported lower back soreness with prolonged standing.  He denied radiation or paresthesia. 

On April 2011 VA examination, the Veteran described an acute onset of low back pain after a MVA.  The Veteran indicated acute symptoms diminished with rest, activity modification, and NSAIDS.  However, he described an episodic course since onset with increasing intensity and frequency of exacerbations.  The Veteran denied a history of surgery, fracture, injection, or immobilization.  X-rays were negative for any osseous abnormality.  The examiner diagnosed lumbar strain.  The examiner noted that the service record did not document objective findings consistent with a high energy injury to the soft tissue or osseous structures of the lumbar spine, such as fracture or dislocation.  In the absence of such findings, a post-traumatic or chronic inflammatory process was considered less likely than not.  Moreover, it was noted that any microtrauma sustained during active duty would be insufficient to initiate and sustain a posttraumatic or chronic inflammatory process given the length of service and passage of time.  Further, the Veteran's radiographs did not reveal advanced degenerative changes and therefore were inconsistent with a post-traumatic process.

A November 2011 VA emergency room record indicates that the Veteran complained of a flare-up of low back pain.  He was not taking Motrin or tramadol.  The examiner assessed muscle strain.

Upon review of the evidence under the laws and regulations as set forth above, the Board finds that the preponderance of the evidence is against the Veteran's claim for service connection for low back disability, including as secondary to left and right knee disabilities.

First, the Veteran is not service connected for left or right knee disability.  Thus, as a matter of law, the Veteran's claim for service connection for low back pain as secondary to left or right knee disabilities must be denied as without legal merit.  See 38 C.F.R. § 3.310; see also Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) (where the law and not the evidence is dispositive, the Board should deny the claim based on a lack of legal merit).

Second, as with the knee claims, the current findings of strain have not been linked to the Veteran's military service or event coincident therewith.  For the same reasons, and because the Veteran is not competent to provide medical nexus evidence, the Board finds that the negative nexus opinion provided by the VA examiner to be of greater evidentiary weight.

Accordingly, the Board concludes that the preponderance of the evidence is against the claim for service connection for disability manifested by low back pain.  See 38 U.S.C.A. § 5107 (West 2002).


ORDER

Service connection for PTSD is denied.

Service connection for a schizoaffective disorder is granted.

Service connection for disability manifested by right knee pain is denied.

Service connection for disability manifested by left knee pain is denied.

Service connection for disability manifested by low back pain is denied.



________________________________
MARK F. HALSEY
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


